Citation Nr: 0705877	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1992.  His DD 214 indicates that he served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  His 
military occupational specialty was cannon crewmember.  He 
was awarded the Army Service Ribbon, National Defense Service 
Medal, Southwest Asia Service Medal with 3 bronze stars, the 
Kuwait Liberation Medal and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which reopened and denied the veteran's claim 
for entitlement to compensation for PTSD.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to in-
service combat stressors that are supported by credible 
evidence, and he served in combat. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for entitlement to service connection for 
PTSD, further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Applicable laws and regulations for Service Connection Claims

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

Factual Background

The veteran was assigned to Alpha Battery, 1st Battalion, 5th 
Field Artillery, 1st Infantry Division, where he was deployed 
to Saudi Arabia during the period of December 29, 1990 to May 
1991.  

The veteran claims that toward the end of the Gulf War, his 
unit came upon Iraqi soldiers holding a white flag as they 
were surrendering while the veteran was operating the unit's 
50-caliber machine gun.  The veteran claims that the Iraqi's 
opened fire on the unit.  The veteran opened fire on the 
Iraqi soldiers, killing all of them.

The veteran also reported instances where he saw dead Iraqi 
bodies and remembered their smell.  Specifically, he recalled 
seeing two detached arms after tankers had cleared the area.  
He remembered watching American tankers blow up Iraqi 
tankers.

The veteran's service medical records do not include any 
complaints of, or treatment for, psychiatric illness. 

On May 17, 1991, the veteran and other named members of his 
unit were recommended for the awarded the Army Commendation 
Medal for outstanding meritous achievement while assigned to 
Alpha Battery, 1st Battalion, 5th Field Artillery.  In July 
2006, the service department directed that the veteran's 
records be corrected to reflect award of that decoration.

In April 1997, the veteran underwent a VA examination for 
mental disorders.  The diagnosis was PTSD, chronic, moderate 
that was secondary to trauma experienced in the Persian Gulf.

In a January 2002 letter, a private doctor stated that the 
veteran had PTSD, late onset, with depression.

The veteran attended an inpatient PTSD program at the Topeka, 
Kansas VA Medical Center from May 2002 to August 2002.

In March 2003, the veteran underwent a VA examination for 
PTSD.  The diagnosis was severe PTSD.  The examiner concluded 
that the veteran experienced events in combat that were 
extremely distressful which resulted in undiagnosed PTSD 
while in the service.

In March 2004 affidavits, the veteran's sergeant during 
Desert Storm in the Alpha Battery, 1st Battalion, 5th Field 
Artillery, 1st Infantry Division.  He stated that the veteran 
was a M109 Howitzer driver and a N01 Cannoneer.  He stated 
that they were in frequent combat with the enemy as their 
battalion was responsible for chasing the Republican Guard 
back into Baghdad.  He stated that Iraqi soldiers would 
sometimes fake their surrender and open fire on the unit.  

Also in a March 2004 affidavit, a member of the veteran's 
unit stated that they were in frequent combat with the enemy.  
Specifically, he said that it became necessary to fire on 
surrendering enemy soldiers as they did not respond to 
orders.  He reported that the veteran was manning the 50 
caliber machine gun and killed all of the Iraqi soldiers.

In a statement received in October 2005, another member of 
the veteran's unit confirmed stressors reported by the 
veteran.


Analysis

The medical evidence demonstrates a diagnosis of PTSD.  That 
diagnosis has been attributed to in-service combat stressors.  
Two of the three elements for service connection are thus 
satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the veteran engaged in combat and thus 
needs no supporting evidence for his stressors.

There must be some "independent evidence" that the veteran 
participated in or was exposed to combat (buddy statements, 
notation in appellant's personnel record, contemporaneous 
letters from appellant to his family, etc.).  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

In this case the three statements from service comrades 
provide supporting evidence of the claimed combat stressors 
and also support a finding that the veteran engaged in 
combat.

Additionally, the recommendation for the Army Commendation 
Medal shows that it was awarded for actions against a hostile 
force.   The veteran's reports of combat are also consistent 
with the circumstances of his service.

There is no evidence against a finding that the veteran 
engaged in combat, or to rebut the credible supporting 
evidence of his claimed combat stressors.  The three 
requirements for service connection for PTSD are satisfied.  
Accordingly, service connection for PTSD is granted.  



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


